   Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 1 of 17 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 WELBILT, INC., CYNTHIA M.                                  :   SECURITIES EXCHANGE ACT OF
 EGNOTOVICH, DINO J. BIANCO, JOAN K.                        :   1934
 CHOW, JANICE L. FIELDS, BRIAN R.                           :
 GAMACHE, WILLIAM C. JOHNSON, and                           :   JURY TRIAL DEMANDED
 ANDREW LANGHAM,                                            :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Welbilt, Inc. (“Welbilt” or the

“Company”) and the members of Welbilt’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),

78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in connection with the

proposed merger between Welbilt and Middleby Corporation and its affiliates (“Middleby”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on May 28, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to the Company’s stockholders.                       The
   Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 2 of 17 PageID #: 2




Registration Statement recommends that the Company’s stockholders vote in favor of a proposed

transaction whereby Mosaic Merger Sub, Inc., a wholly-owned subsidiary of Middleby, will merge

with and into Welbilt, with Welbilt surviving as an indirect wholly-owned subsidiary of Middleby

(the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of merger

the companies entered into (the “Merger Agreement”), each Welbilt stockholder will receive

0.1240 shares of Middleby common stock (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Welbilt’s stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Registration Statement, in violation of Sections 14(a) and 20(a) of

the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the prospective information of the Company and the analyses

performed by the Company’s financial advisor, Morgan Stanley & Co. LLC (“Morgan Stanley”),

in support of its fairness opinion.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Welbilt’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.




                                                 2
   Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 3 of 17 PageID #: 3




                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Welbilt is incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Welbilt stock and has

held such stocks since prior to the wrongs complained of herein.

        10.     Individual Defendant Cynthia M. Egnotovich has served as a member of the Board

since 2008 and is the Chairperson of the Company.

        11.     Individual Defendant Dino J. Bianco has served as a member of the Board since

2015.

        12.     Individual Defendant Joan Chow has served as a member of the Board since 2012.

        13.     Individual Defendant Janice L. Fields has served as a member of the Board since

2018.

        14.     Individual Defendant Brian R. Gamache has served as a member of the Board since

2017.




                                                   3
     Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 4 of 17 PageID #: 4




        15.     Individual Defendant William C. Johnson has served as a member of the Board

since 2018 and is the Company’s President and Chief Executive Officer.

        16.     Individual Defendant Andrew Langham has served as a member of the Board since

2016.

        17.     Defendant Welbilt a Delaware corporation and maintains its principal offices at

2227 Welbilt Boulevard, New Port Richey, Florida 34655. The Company’s stock trades on the

New York Stock Exchange under the symbol “WBT.”

        18.     The defendants identified in paragraphs 10-16 are collectively referred to as the

“Individual Defendants” or the “Board.”

        19.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        20.     Welbilt designs, manufactures, and supplies foodservice equipment for commercial

foodservice market worldwide. The Company offers commercial upright and undercounter

refrigerators and freezers, blast freezers and chillers, and cook-chill systems under the Delfield

brand; and walk-in refrigerators, coolers and freezers, and prefabricated cooler and freezer panels

under the Kolpak brand. It also provides traditional, combination, convection, conveyor, and

rapid-cooking ovens, and range and grill products under the Convotherm, Garland, Lincoln, and

Merrychef brands; fryers and frying systems under the Frymaster brand; and steam equipment

under the Cleveland brand. In addition, the company offers cafeteria and buffet equipment stations,

bins, boxes, warming cabinets, warmers, display and deli cases, and insulated and refrigerated

salad and food bars under the Delfield, Merco, and other brand names; beverage dispensers,

blended ice machines, ice/beverage dispensers, beer coolers, post-mix dispensing valves,


                                                4
   Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 5 of 17 PageID #: 5




backroom equipment, and support system components and related equipment; ice machines under

the Manitowoc and other brand names; coffee equipment under the Crem brand name; and other

beverage-related products under the Multiplex and Manitowoc brand names. Further, it provides

after-market parts, and installation and start-up, and preventative maintenance services; spare parts

supply for Welbilt products under the KitchenCare brand; designed kitchens under FitKitchen

brand; and KitchenConnect, a cloud based-application. It supplies its products to full-service

restaurants, quick-service restaurant chains, hotels, resorts, cruise ships, caterers, supermarkets,

convenience stores, hospitals, schools, and other institutions through dealers and distributors. The

Company was formerly known as Manitowoc Foodservice, Inc. and changed its name to Welbilt,

Inc. in February 2017. Welbilt was founded in 1864 and is headquartered in New Port Richey,

Florida.

       21.     On April 21, 2021, the Company and Middleby jointly announced the Proposed

Transaction:

               Elgin, IL and New Port Richey, FL – The Middleby Corporation
               (NASDAQ: MIDD) and Welbilt, Inc. (NYSE: WBT) have entered
               into a definitive agreement under which Middleby will acquire
               Welbilt in an all-stock transaction, enhancing the Middleby
               Commercial Foodservice platform with an attractive portfolio of
               products, brands and technologies. This transaction will bring
               together two complementary businesses, accelerate the Middleby
               growth strategy into key markets globally and increase core
               capabilities in highly attractive segments.

               The combined company will have approximately $3.7 billion in
               combined 2020 sales, 73% of which will come from the Commercial
               Foodservice segment. With a strong balance sheet and robust cash
               generation, Middleby will be well positioned and capitalized to
               support significant R&D and future acquisition opportunities.
               Middleby has a long track record of successfully integrating
               businesses, having completed over 20 acquisitions since 2018, and
               has a history of driving efficiencies in acquired companies.




                                                 5
Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 6 of 17 PageID #: 6




          Compelling Strategic Rationale

      •   Creates a broad Commercial Foodservice Equipment platform with
          enhanced ability to serve customers through a combination of
          distinct but complementary portfolios with leading brands and broad
          geographic footprint
      •   Strengthens customer value proposition across hot-side, cold-side,
          beverage, technology and aftermarket support services across the
          globe
      •   Transaction accelerates R&D and investment into the value-added
          technologies and services of the future, including ventless cooking,
          controls, automation and connectivity
      •   $100 million of anticipated annual cost synergies associated with the
          transaction to be fully realized by year three, with additional
          potential from cross-selling opportunities and greater product
          development not yet quantified; Welbilt stand-alone Business
          Transformation Program annual improvement of $20 million is
          incremental
      •   All-stock transaction maintains the Middleby balance sheet
          flexibility, with significant expected combined free cash flow to
          support and grow the business
      •   Expected net leverage at close of ~3.0x, to be reduced to
          approximately ~2.0x by the end of 2022
      •   A landmark transaction in the Middleby long-standing strategy of
          acquiring, integrating and operating complementary and synergistic
          businesses

          “Today’s announcement represents a milestone event for Middleby,
          Welbilt and the Commercial Foodservice Equipment industry. The
          combination of our two great companies creates a leading player
          with a comprehensive product line, global footprint and advanced
          technologies and solutions that are well positioned to serve our
          rapidly changing customer needs and capitalize on emerging
          industry trends. The acquisition of Welbilt is a transformational
          opportunity for Middleby and a compelling combination that will
          benefit all of our stakeholders,” said Middleby CEO Timothy
          FitzGerald. “We are excited to welcome the Welbilt team and we
          will benefit from the highly talented group they have assembled.”

          William Johnson, CEO of Welbilt, said “We are pleased to combine
          with Middleby to offer our customers a broad and innovative
          portfolio of products and technologies. This transaction will allow
          Welbilt to accelerate our strategic development and represents an
          outstanding opportunity for Welbilt shareholders to realize an
          attractive value and participate in the future value creation of the
          combined organization. I am pleased to be joining the Middleby



                                           6
Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 7 of 17 PageID #: 7




         Board of Directors upon closing of the transaction to support a
         successful combination of the businesses.”

         Transaction Structure

         Under the terms of the agreement, Welbilt shareholders will receive
         a fixed exchange ratio of 0.1240x shares of Middleby common stock
         for each share of Welbilt common stock in an all-stock transaction,
         with an implied enterprise value of $4.3 billion. Based on
         Middleby’s volume-weighted average price during the 30
         consecutive trading days ending April 20, 2021 (Middleby’s 30-day
         VWAP), the offer price represents a 28% premium to Welbilt’s 30-
         day VWAP. Upon closing, Middleby shareholders will own
         approximately 76 percent and Welbilt shareholders will own
         approximately 24 percent of the combined company on a fully
         diluted basis.

         The Boards of both companies have unanimously approved the
         transaction. In addition, Carl C. Icahn (and affiliates), Welbilt’s
         largest shareholder with an 8.4% ownership position, has entered
         into a support agreement in favor of the transaction.

         Governance and Management

         Following closing, Timothy FitzGerald will continue as CEO and as
         a member of the Middleby Board of Directors. Bryan Mittelman will
         continue to serve as Middleby’s CFO. Middleby will expand its
         Board to include two new directors from the Welbilt board,
         Chairperson Cynthia Egnotovich and William Johnson.

         Financing and Expected Timing

         Middleby intends to refinance Welbilt’s existing debt through its
         committed Senior Secured Facility. Based on the expected pro
         forma leverage ratio at closing, the interest on the incremental
         financing would be approximately L + 162.5 bps. The transaction is
         expected to close in late 2021, subject to customary closing
         conditions, including regulatory and Middleby and Welbilt
         shareholder approvals.

         Advisors

         Guggenheim Securities, LLC served as financial advisor to
         Middleby. Skadden, Arps, Slate, Meagher & Flom LLP served as
         legal counsel.




                                         7
     Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 8 of 17 PageID #: 8




               Morgan Stanley & Co. LLC served as financial advisor to Welbilt.
               Gibson, Dunn & Crutcher LLP served as legal counsel.

                                               ***

        22.    The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Welbilt’s stockholders are provided with the material information that has been

omitted from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.      The Materially Incomplete and Misleading Registration Statement

        23.    On May 28, 2021, Welbilt and Middleby jointly filed the Registration Statement

with the SEC in connection with the Proposed Transaction. The Registration Statement was

furnished to the Company’s stockholders and solicits the stockholders to vote in favor of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Registration Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Registration Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange

Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

        24.    The Registration Statement fails to provide material information concerning

financial projections prepared by management and relied upon by Morgan Stanley in its analyses.

The Registration Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Registration Statement indicates that in connection with the

rendering of its fairness opinion, management prepared certain non-public financial forecasts (the



                                                 8
   Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 9 of 17 PageID #: 9




“Company Projections”) and provided them to the Board and Morgan Stanley with forming a view

about the stand-alone and pro forma valuations. Accordingly, the Registration Statement should

have, but fails to provide, certain information in the projections that management provided to the

Board and its financial advisor. Courts have uniformly stated that “projections … are probably

among the most highly-prized disclosures by investors. Investors can come up with their own

estimates of discount rates or [] market multiples. What they cannot hope to do is replicate

management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders

Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       25.     For the Middleby Base Case, Middleby View of Welbilt Integrated Case, and

Middley View of Welbilt Standalone Case, the Registration Statement provides values for non-

GAAP (Generally Accepted Accounting Principles) financial metrics for fiscal years 2021 through

2025: Adjusted EBITDA before SBC; Adjusted EBITDA after SBC; EBITA; and Free Cash Flow

but fails to provide line items used to calculate these metrics or a reconciliation of these non-GAAP

metrics to their most comparable GAAP measures, in direct violation of Regulation G and

consequently Section 14(a).

       26.     For the Welbilt Management Forecasted Financial Information, the Welbilt View

of Middleby Management Forecasted Financial Information, and the Welbilt Consensus

Forecasted Financial Information of Welbilt, the Registration Statement provides values for non-

GAAP (Generally Accepted Accounting Principles) financial metrics for fiscal years 2020 through

2025: Adjusted EBITDA and Unlevered Free Cash Flows, but fails to provide line items used to

calculate these metrics or a reconciliation of these non-GAAP metrics to their most comparable

GAAP measures, in direct violation of Regulation G and consequently Section 14(a).




                                                 9
 Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 10 of 17 PageID #: 10




       27.     The Registration Statement further fails to disclose net income projections for either

company, even though the metric was referenced throughout the filing.

       28.     When a company discloses non-GAAP financial measures in a registration

statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       29.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.

       30.     Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metrics included in the Registration Statement

not misleading.




                                                 10
 Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 11 of 17 PageID #: 11




Omissions and/or Material Misrepresentations Concerning Financial Analyses

       31.     With respect to Morgan Stanley’s Public Trading Comparables Analyses for

Welbilt and Middleby, the Registration Statement fails to disclose the individual multiples and

financial metrics for the companies observed by Morgan Stanley in the analyses.

       32.     With respect to Morgan Stanley’s Illustrative Present Value of Future Share Price

Analysis, the Registration Statement fails to disclose: (i) Morgan Stanley’s basis for applying the

illustrative NTM enterprise value to EBITDA multipoles of 3.50x to 5.00x; (ii) the assumed

amount of net cash; (iii) the assumed minority interest as of the relevant year-end; (iv) the projected

year-end fully diluted shares of Welbilt common stock outstanding; and (v) the inputs underlying

the discount rate of 10.0%.

       33.     With respect to Morgan Stanley’s Welbilt Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the terminal values for Welbilt as calculated by Morgan

Stanley; (ii) the inputs and assumptions underlying the use of terminal growth rates of 2.5% to

3.5%; (iii) the inputs and assumptions underlying the discount rates ranging from 8.8% to 10.0%;

and (iv) the number of fully diluted outstanding of Welbilt common stock as of March 31, 2021.

       34.     With respect to Morgan Stanley’s Middleby Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the terminal values for Middleby as calculated by

Morgan Stanley; (ii) the inputs and assumptions underlying the use of terminal growth rates of

2.5% to 3.5%; (iii) the inputs and assumptions underlying the discount rates ranging from 7.2% to

8.9%; and (iv) the number of fully diluted outstanding of Middleby common stock as of March

31, 2021.

       35.     With respect to Morgan Stanley’s Welbilt Discounted Equity Value Analysis, the

Registration Statement fails to disclose: (i) the basis for applying a range of AV/NTM EBITDA




                                                  11
 Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 12 of 17 PageID #: 12




multiples of 11.0x to 13.0x to Welbilt financial estimates; and (ii) the inputs and assumptions

underlying the use of discount rate 13.0%.

          36.   With respect to Morgan Stanley’s Middleby Discounted Equity Value Analysis, the

Registration Statement fails to disclose: (i) the basis for applying a range of AV/NTM EBITDA

multiples of 13.0x to 15.0x to Middleby financial estimates; and (ii) the inputs and assumptions

underlying the use of discount rate 9.0%.

          37.   With respect to Morgan Stanley’s Precedent Premia Analysis, the Registration

Statement fails to disclose: (i) the transactions observed by Morgan Stanley in the analysis; (ii) the

premia for those transactions observed; and (iii) the basis for selecting a reference premium range

of 10% to 30%.

          38.   In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement



                                                 12
 Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 13 of 17 PageID #: 13




which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       41.     Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       42.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

       43.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.   Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately




                                                  13
 Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 14 of 17 PageID #: 14




involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.

          44.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   The Individual Defendants acted as controlling persons of Welbilt within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Welbilt, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Welbilt, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          47.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.



                                                 14
 Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 15 of 17 PageID #: 15




       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Welbilt, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Registration Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Registration Statement.

       49.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       52.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                 15
 Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 16 of 17 PageID #: 16




                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.




                                                  16
Case 1:21-cv-00812-LPS Document 1 Filed 06/02/21 Page 17 of 17 PageID #: 17




Dated: June 2, 2021                         RIGRODSKY & LONG, P.A.

                                       By: /s/ Gina M. Serra
                                           Seth D. Rigrodsky (#3147)
                                           Gina M. Serra (#5387)
                                           Herbert W. Mondros (#3308)
                                           300 Delaware Avenue, Suite 210
OF COUNSEL:                                Wilmington, DE 19801
                                           Telephone: (302) 295-5310
MELWANI & CHAN LLP                         Facsimile: (302) 654-7530
Gloria Kui Melwani                         Email: sdr@rl-legal.com
1180 Avenue of the Americas, 8th Fl.       Email: gms@rl-legal.com
New York, NY 10036                         Email: hwm@rl-legal.com
Telephone: (212) 382-4620
Email: gloria@melwanichan.com               Attorneys for Plaintiff




                                          17
